Exhibit 10.31

 

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

 

This Amendment No. 1 (this “Amendment”) to the Employment Agreement effective as
of September 18, 2017 (the “Agreement”) is entered into by and between
NextDecade Corporation (the “Company”) and Matthew K. Schatzman (the
“Executive”) as of January 1, 2019 (the “Effective Date”);

WHEREAS, Company and Executive have heretofore entered into and are parties to
the Agreement; and

WHEREAS, Company and Executive mutually desire to amend certain provisions of
the Agreement;

Now, therefore, in consideration for the promises and mutual agreements
contained herein, Company and Executive hereby agree as follows:

1.



Amendments:  As of the Effective Date, the Agreement has been and is hereby
amended as follows:

a.



Section 4.1 is hereby deleted and replaced in its entirety with the following
clause which shall become the new Section 4.1:

4.1 Base Salary:  The Company will pay the Executive an annual base salary of
six hundred and seventeen thousand, five hundred dollars ($617,500.00), before
all applicable payroll deductions (“Base Salary”).  This Base Salary will be
paid in accordance with the usual payroll practices of the Company.  The Base
Salary may be increased (but not decreased) by the Board (or any duly
constituted committee thereof) as determined in its sole discretion. The Base
Salary payable to Executive hereunder in respect of any calendar year during
which Executive is employed by the Company for less than the entire year shall
be prorated in accordance with the total number of calendar days in such
calendar year during which he is so employed.

b.



Section 4.2(a) is hereby deleted and replaced in its entirety with the following
clause which shall become the new Section 4.2(a):

4.2 (a) Bonus: Subject to the provisions of Section 4.2(b) below, the Company
shall (subject to the following sentence), during the Term of this Agreement,
pay or cause to be paid to the Executive an annual cash bonus with a target of
one hundred percent (100%) of the Base Salary (“Annual Bonus”).  In accordance
with the Company’s governing documents, the amount of any such bonus shall be
determined by the Board (or any duly constituted committee thereof) based on
target objectives and/or metrics with respect to the Executive’s individual
performance and the overall performance of the Company which are mutually agreed
upon by the Executive and the Board at the beginning of each fiscal year (but no
later than January 31 of the applicable year).





--------------------------------------------------------------------------------

 



2.



Definitions:  Terms not defined in this Amendment shall have the meaning set
forth in the Agreement. 

3.



Priority and Effect:  To the extent any provisions of this Amendment are
inconsistent with, conflict with, or vary from the provisions of the Agreement,
the provisions of this Amendment shall control.  All other terms and conditions
of the Agreement shall remain in full force and effect except as otherwise
modified by this Amendment.  Company and Executive agree that this Amendment is
incorporated into the Agreement and, upon execution by the parties, shall become
a part thereof.

4.



Counterparts:  This Amendment may be signed in any number of counterparts and
each counterpart shall represent a fully executed original as if signed by each
of the parties.  Facsimile signatures shall be deemed as effective as original
signatures.

The signatures of the parties’ authorized officers in the space below will
confirm the parties’ acceptance of and agreement to this Amendment as of the
Effective Date.

 

 

 

NEXTDECADE CORPORATIONMATTHEW K. SCHATZMAN

 

 

/s/ Krysta De Lima_____________/s/ Matthew Schatzman_________

By: Krysta De LimaDate: January 8, 2019

General Counsel

Date: January 8, 2019





--------------------------------------------------------------------------------

 



3



--------------------------------------------------------------------------------